

115 S2764 RS: Sustainable Shark Fisheries and Trade Act of 2018
U.S. Senate
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 733115th CONGRESS2d SessionS. 2764[Report No. 115–442]IN THE SENATE OF THE UNITED STATESApril 26, 2018Mr. Rubio (for himself, Ms. Murkowski, Mr. Sullivan, Mr. Cassidy, Mr. Van Hollen, and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 19, 2018Reported by Mr. Thune, without amendmentA BILLTo amend and enhance the High Seas Driftnet Fishing Moratorium Protection Act to improve the
			 conservation of sharks, and for other purposes.
	
 1.Short titleThis Act may be cited as the Sustainable Shark Fisheries and Trade Act of 2018.
 2.Shark conservation and trade fairness certificationSection 610 of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826k) is amended—
 (1)in subsection (a)(2)— (A)by striking subparagraph (A) and inserting the following:
					
 (A)that nation or any individual or entity from that nation has imported shark products into the United States or seeks to import shark products into the United States; and; and
 (B)in subparagraph (B)— (i)by striking adopted and inserting sought and obtained, not later than the effective date specified in paragraph (8) of subsection (g), a certification from the Secretary under that subsection that the nation has in effect; and
 (ii)by striking , taking into account different conditions; (2)in subsection (b), in paragraphs (2) and (3), by striking subsection (a) each place it appears and inserting subsection (a)(1);
 (3)in subsection (c)— (A)in paragraph (1), by striking subsection (a) and inserting subsection (a)(1); and
 (B)by adding at the end the following:  (6)Applicability to certain countriesThis subsection does not apply to nations identified under subsection (a)(2).;
 (4)in subsection (d)— (A)in paragraph (1), by inserting or (g) after under subsection (c); and
 (B)in paragraph (3), by inserting or (g) after under subsection (c); and (5)by adding at the end the following:
				
					(g)Shark conservation and trade fairness certification
						(1)Prohibition on importation
 (A)In generalExcept as provided in subparagraph (B), shark products may not be imported into the United States unless the shark products were landed in a nation to which the Secretary has issued a certification or partial certification under paragraph (2).
 (B)ExceptionsThe prohibition under subparagraph (A) shall not apply to shark products that are— (i)traded, owned, held, or otherwise possessed by an employee or agent of a governmental agency for law enforcement purposes;
 (ii)used for noncommercial subsistence purposes in accordance with Federal, State, tribal, or territorial law;
 (iii)used solely for display, education, conservation, or research purposes by an accredited zoo, aquarium, museum, college, or university; or
 (iv)used by any other person under a State or Federal permit to conduct noncommercial scientific research.
 (2)CertificationsPursuant to the regulations prescribed under paragraph (5), the Secretary— (A)shall grant a certification to any nation that has adopted and effectively enforces regulatory programs to provide for the conservation and management of sharks, and measures to prohibit shark finning, that are comparable to those of the United States; and
 (B)may grant a partial certification to a nation if the Secretary determines that the nation— (i)has adopted and effectively enforces regulatory programs that are comparable to the regulatory programs of the United States to provide for the conservation and management of a specific species of shark imported into the United States or used to produce shark products imported into the United States; and
 (ii)has in effect an effective ban on shark finning that is comparable to that of the United States. (3)Expiration; renewalA certification or partial certification issued under this subsection—
 (A)shall be effective for not more than 3 years from the date of issuance; and (B)may be renewed in accordance with the provisions of this subsection relating to the initial issuance of the certification.
 (4)Certain determinationsThe Secretary shall make a determination with respect to whether to renew under paragraph (3) or revoke pursuant to paragraph (5)(A)(ii) a certification or partial certification issued under this subsection not later than 180 days after the submission of the application for renewal or the petition for revocation, as the case may be.
						(5)Regulations
 (A)In generalNot later than 2 years after the date of the enactment of the Sustainable Shark Fisheries and Trade Act of 2018, the Secretary shall prescribe regulations under chapter 5 of title 5, United States Code, with respect to the submission, evaluation, revocation, and renewal of applications for certifications and partial certifications under paragraph (2). Such regulations shall—
 (i)prescribe the content and format of applications and standards for the information to be provided in such applications; and
 (ii)establish a process for petitioning the Secretary for revocation of the certification or partial certification of any nation, including standards for the information required to be provided to demonstrate that the nation no longer meets the criteria established under this subsection for the certification.
 (B)Criteria for certification or partial certificationThe regulations prescribed under subparagraph (A) shall establish criteria for determining whether a nation has and effectively enforces regulatory programs to provide for the conservation and management of sharks, and measures to prohibit shark finning, that are comparable to those of the United States, which shall include, at a minimum, a requirement that such programs—
 (i)be consistent with the national standards for fishery conservation and management set forth at section 301(a) of the Magnuson-Stevens Conservation and Management Act (16 U.S.C. 1851(a));
 (ii)provide for regularly updated management plans, scientifically established catch limits, and bycatch assessments and minimization;
 (iii)include a program to prevent overfishing of sharks and rebuild overfished stocks; (iv)require reporting and data collection;
 (v)be consistent with the International Plan of Action for Conservation and Management of Sharks of the Food and Agriculture Organization of the United Nations; and
 (vi)include a mechanism to ensure that, if the nation allows landings of sharks by foreign vessels that are not subject to such programs, only shark products that comply with such programs are exported to the United States.
 (6)Publication; public commentThe Secretary shall— (A)publish in the Federal Register notice of applications, petitions, and decisions with respect to certifications, renewal of certifications, or revocation of certifications under this subsection; and
 (B)provide an opportunity for public comment with respect to such applications, petitions, and decisions.
 (7)Final agency actionA decision of the Secretary with respect to the issuance, renewal, or revocation of a certification or partial certification under this subsection, or a failure to make a determination under paragraph (4) in the time required by that paragraph, shall be considered a final agency action for the purposes of chapter 7 of title 5, United States Code.
 (8)Effective dateThe prohibition under paragraph (1) shall take effect on the earlier of— (A)the date on which regulations are prescribed under paragraph (5); or
 (B)the date that is 3 years after the date of the enactment of the Sustainable Shark Fisheries and Trade Act of 2018. (9)DefinitionsIn this subsection:
 (A)SharkThe term shark means any species of the subclass Elasmobranchii. (B)Shark productThe term shark product means live sharks, whole sharks, and the meat, skin, oil, fins (including wings and tails), gill rakers, cartilage, jaws, teeth, liver, or any product containing meat, skin, oil, fins (including wings and tails), gill rakers, cartilage, jaws, teeth, or liver derived from sharks.
 (C)Shark finningThe term shark finning means the removal of a shark’s fins, including the tail, and discarding the remaining carcass of the shark at sea..
 3.Actions to strengthen international fishery management organizationsSection 608(a) of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826i(a)) is amended—
 (1)in paragraph (1), by striking subparagraph (F) and inserting the following:  (F)to adopt shark conservation and management measures and measures to prevent shark finning that are consistent with the International Plan of Action for Conservation and Management of Sharks of the Food and Agriculture Organization of the United Nations;; and
 (2)by striking paragraph (3) and inserting the following:  (3)seeking to enter into international agreements that require measures for the conservation and management of sharks and measures to prevent shark finning that are consistent with the International Plan of Action for Conservation and Management of Sharks; and.
 4.Inclusion of rays and skates in Seafood Traceability ProgramNot later than one year after the date of the enactment of this Act, the Secretary of Commerce shall revise section 300.324 of title 50, Code of Federal Regulations to include rays and skates on the list provided for under subsection (a)(2) of that section.
 5.Rule of constructionNothing in this Act shall be construed to preempt any Federal or State law establishing additional or more stringent requirements than the requirements of subsection (g) of section 610 of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826k), as added by section 3.
 6.FundingThere are authorized to be appropriated to the Secretary of Commerce to carry out this Act—
 (1)$325,000 for fiscal year 2019; (2)$325,000 for fiscal year 2020;
 (3)$400,000 for each of fiscal years 2021, 2022, and 2023; and (4)$250,000 for fiscal year 2024.December 19, 2018Reported without amendment